 



EXHIBIT 10.52
AMENDMENT NO. 1 TO
SEABULK INTERNATIONAL, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
     WHEREAS, SEABULK INTERNATIONAL, INC. (the “Company”) has heretofore adopted
the SEABULK INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION PLAN (the
“Plan”); and
     WHEREAS, the Company desires to amend the Plan’s restricted stock unit
adjustment provisions; and
     WHEREAS, the Company also desires to amend the Plan’s termination
provisions; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company has authorized this amendment on April 18, 2005.
     NOW THEREFORE, the Plan shall be amended as follows, effective as of
April 18, 2005:

I.   Section 4.8 of the Plan shall be deleted and replaced with the following:

  “4.8   In the event of stock dividends, spin offs of assets or other
extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events, the number
or type of shares or other property in which RSUs are deemed to be invested
shall be adjusted appropriately by the Deferred Compensation Committee, as
determined in its sole discretion. The Deferred Compensation Committee may, in
its sole discretion, make such other adjustments to the operation of this
Article 4 as it determines to be appropriate to reflect an adjustment made
pursuant to the preceding sentence.”

II.   The following shall be added to the end of Section 4.9 of the Plan:

“Notwithstanding the foregoing or any provision of a Restricted Stock Deferral
Agreement to the contrary, in the event of an adjustment pursuant to
Section 4.8, distributions from a Participant’s RSU Account shall be made in
such forms or forms as the Deferred Compensation Committee determines in its
sole discretion to be necessary to appropriately reflect such adjustment.”

III.   The following shall be added to the end of Section 13.2 of the Plan:

“Notwithstanding the foregoing, in the event of the consummation of a merger of
the Company with Seacor Holdings Inc. or a subsidiary thereof on or before
December 31, 2005, the Plan shall not be terminated pursuant to this
Section 13.2 before the expiration of a period of ten (10) years following the
effective date of such merger.”

 



--------------------------------------------------------------------------------



 



IV.   As amended hereby, the Plan is specifically ratified and reaffirmed.

            Seabulk International, Inc.
      By:   /s/ Alan R. Twaits              Alan R. Twaits             Senior
Vice President, General Counsel
     and Secretary     

 